7 So.3d 649 (2009)
Glenn F. STRAUB, Appellant,
v.
LEHTINEN, VARGAS & RIEDI, P.A. and Claudio Riedi, Esq., Appellees.
No. 4D07-972.
District Court of Appeal of Florida, Fourth District.
April 29, 2009.
Larry A. Zink of Zink, Zink & Zink CO., LPA, Hillsboro Beach, for appellant.
Shelley H. Leinicke of Wicker, Smith, O'Hara, McCoy & Ford, P.A., Fort Lauderdale, for appellees.

On Remand from the Supreme Court of Florida
MAY, J.
This matter is before the court on remand from the Supreme Court of Florida. In our original decision we reversed and remanded the case to the trial court for reinstatement of the plaintiff's second amended complaint alleging a false light claim. See Straub v. Lehtinen, Vargas & Riedi, P.A., 980 So.2d 1085 (Fla. 4th DCA 2007). We also certified the question of whether Florida recognized such a claim. Id. at 1087. That question has now been answered in the negative and our decision has been quashed. Lehtinen v. Straub, 3 So.3d 1187 (Fla.2009). We have been directed to review the case in light of the supreme court's recent decision in Jews for Jesus, Inc. v. Rapp, 997 So.2d 1098, 1115 (Fla.2008).
Our review of the record indicates that the second amended complaint contained a single claim for false light invasion of privacy. The supreme court has now made clear that no such cause of action is cognizable in our state. We therefore affirm the trial court's order dismissing the plaintiff's second amended complaint with prejudice.
Affirmed.
STEVENSON, J., and TUTER, JACK, Associate Judge, concur.